Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
Claims 3, 6 have been canceled, claims 12-17 and 19 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 4-5, 7-11, 18 and 20 have been considered on the merits. All arguments have been fully considered. 
It is noted that claim 19 is indicated as (previously presented). Claim 19 has been withdrawn upon the restriction and subsequent election made on 12/14/2020, and the OA mailed on 2/22/2021. The Examiner also stated in the OA mailed on 6/18/2021 that the status identifier of claim 19 should be (withdrawn). Applicant is required to correct the status identifier for claim 19 in the subsequent communication.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a period missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-11, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims disclose a synthetic hydrogel matrix of PEG crosslinked via peptides with a glycosaminoglycan forming a biohybrid hydrogel. While the scope of glycosaminoglycan is limited to known types in the art, however, the instant specification discloses heparin as an example. The instant specification does not provide any description with regard to other types of glycosaminoglycan crosslinked to PEG forming a hydrogel matrix. 
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
Applicant is advised to amend the claims to disclose “heparin” as a species for glycosaminoglycan in the hydrogel used in the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-2, 11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2013/0190210; of record) in view of Tsurkan et al. (2013, Advanced Materials; IDS ref.) 
Murphy et al. teach a method of tissue-engineering forming a living, three-dimensional tissue construct for in vitro scientific and medical research (abstract), and the tissues comprise multiple layers creating a laminar architecture, and the laminar tissues include renal tubules (paras. 83-84). Murphy et al. teach that the cells are encapsulated in a bio-ink for bioprinting the tissue and the bio-ink contains extrusion compounds such as a hydrogel including polyethylene glycol diacrylate (PEG-DA) (paras. 100-103, 182, 245), and the bio-ink comprises a cell culture medium (para. 96) or tissues are maintained in culture (para. 130). Murphy et al. show a liver tissue as an example and teach the cells for the liver tissue are encapsulated in an extrusion compound for bioprinting (Example 13). Murphy et al. teach that a renal tubule would be engineered using renal tubular epithelial cells (Fig. 18D). 
Thus, it would have been obvious to a person skilled in the art to use the renal tubular epithelial cells encapsulated in an extrusion compound comprising PEG-DA for engineering a renal tubule with a reasonable expectation of success. 
Regarding the new limitation directed to the hydrogel being formed by crosslinking PEG via peptides with molecules of a glycosaminoglycan, wherein the peptides are enzymatically cleavable to allow for cell-controlled degradation and reconfiguration of the hydrogel matrix (claim 1), and the cleavable peptides being MMP-cleavable peptides and the hydrogel being cleavable and locally convertible (claim 20), Murphy et al. do not teach the limitation.
st col.) or heparin-maleimide conjugates are reacted with thiol-containing starPEG-peptide (see Scheme 1 at p.2607; p.2608, 1st col.).
It would have been obvious to a person skilled in the art to use the hydrogel of Tsurkan et al. replacing PEG-DA of Murphy et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the starPEG-peptide-heparin hydrogel is an art-recognized suitable alternative to PEG-DA or any other suitable hydrogels disclosed by Murphy et al. for the same purpose of tissue regeneration. Murphy et al. use a hydrogel including PEG-DA for regenerative medicine or tissue and/or organ engineering (para. 31). Tsurkan et al. teach that ECM-inspired polymer hydrogels are being developed and applied to support tissue regeneration (p.2606, 1st col.), and the hydrogel of Tsurkan et al. is easily adapted to different cell- or tissue-related requirements thus providing a platform for a variety of advanced in vitro cell culture and in vivo applications in regenerative medicine (p.2609, 2nd col.).
Since the hydrogel taught by Tsurkan et al. is identical to the claimed hydrogel, the MMP-cleavable hydrogel of Tsurkan would have the identical property of the hydrogel as claimed, i.e. cell-controlled degradation and reconfiguration of the hydrogel matrix, and locally convertible.

Regarding the tubule structures being formed to a size, structure, morphology and functionality corresponding to or at least resemble human renal tubules, Murphy et al. do not particularly teach the limitations.
However, Murphy et al. teach that the engineered tissues have advantages including mimicking the environmental conditions found within the development, homeostasis, and/or pathogenesis of natural tissues by re-creating native tissue-like intercellular interactions (paras. 56-58), and thus, the functions of the engineered tissues would mimic the functions of the native tissue.  Murphy et al. teach that the method comprises culturing the system in a suitable medium to mature the bioprinted cellular construct (para. 186).
Thus, it would have been obvious to a person skilled in the art to culture bioprinted cells to mature into a desired proximal tubule construct (i.e. a functional proximal tubule model) that mimics the native tissue like formation and resembles the native tissue including adult human renal tubules. 
Regarding the culture medium containing serum (claim 11), Murphy et al. teach the use of serum as a culture medium appropriate for mammalian cells in culture (para. 92).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of DesRochers et al. (2014, Adv. Drug. Deliv. Rev.)
Regarding the limitation directed to proximal tubule cells (claim 4) or the immortalized proximal tubular epithelial cells derived from normal adult human kidney tissue (claim 5), Murphy et al. do not teach the limitation.
DesRochers et al. teach 3D tissue-engineered kidney disease models, the suitable cells, and their sources for the models (see entire document). DesRochers et al. teach that various sources of biological materials used in engineered kidney tissues and the cells including primary cultures of human proximal tubule epithelial cells (PTCs) as well as immortalized human renal PTCs such as HK-2 (p.4, 3.1.1 Human Cells). 
It would have been obvious to a person skilled in the art to use suitable cell types known for in vitro models including PTC and HK-2 in the method of Murphy et al. This is because DesRochers et al. teach that these cells are suitable cells for tissue-engineered kidney models for the same purpose (e.g. drug testing/screening for nephrotoxicity; Introduction) as Murphy et al. (paras. 4-6), and thus, one skilled in the art would recognize the cells taught by DesRochers et al. are suitable cells for the method of Murphy et al. with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of Jang et al. (2013, Integr. Biol.)
Regarding claim 7, Murphy et al. do not teach how the functionality is determined. 
Jang et al. teach human kidney proximal tubule-on-a-chip for drug transport and nephrotoxicity assessment (seen entire document) using a primary kidney proximal tubule cells and explore whether reconstituting more physiologically-relevant physical microenvironment can help to induce expression of a more in vivo-like phenotype as well as more human-like responses to known nephrotoxins (p.1120, 1st col. last para. thru 2nd col., 1st para.; Fig. 6). Jang et al. also teach the expression of alkaline st col.).
It would have been obvious to a person skilled in the art to test functionality of the renal tubule construct made by the method of Murphy et al. by determining the functionality of the renal tubule model by determining whether the model possesses known functions of native renal tubule including expression of human renal makers (e.g. alkaline phosphatase), responses to known nephrotoxins, trans-epithelial transport capacity, etc. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. in view of Tsurkan et al. as applied to claims 1-2, 11, 18 and 20 above, and further in view of Lewis et al. (WO2016/179242)
	Regarding the limitation directed to the tubule cells co-cultivated with mesenchymal stem cells (MSCs) (claim 8) or human MSCs (claim 9), Murphy et al. do not teach the limitation.
	Lewis et al. teach a method of engineering tubular tissue construct including renal proximal tubule using renal proximal tubule cells, renal distal tubule cells, collecting duct cells, renal cell progenitors, pluri- or multipotent stem cells, other endothelial lineage cells, or individual cell lines, and the tubular tissue construct is formed by bio-printing of the cells (para. 7). Lewis et al. teach a method of printing co-
	It would have been obvious to a person skilled in the art to use two or more cell types in a bioink as taught by Lewis et al. in the method of Murphy et al. producing a renal tubule construct comprising two or more cell types with a reasonable expectation of success.
	Since Lewis et al. teach various different cell types including proximal tubule epithelial cells (PTECs), multipotent stem cells or endothelial lineage cells, etc. for the renal proximal tubule constructs, it would have been obvious to a person skilled in the art to use co-culture of these cells and print them within a single bioink as taught by Lewis et al. in the method of Murphy et al. with a reasonable expectation of success.
	Since Lewis et al. teach the use of a single bioink comprising two or more cells as a co-culture, it is construed that these two or more cells are co-localized in the hydrogel.
	Regarding the limitation of claim 10 directed to a serum-free medium, Murphy et al. do not teach the limitation.
	Lewis et al. teach the printed 3D PT models using PTECs cultured in serum free media (para. 393).
	It would have been obvious to a person skilled in the art to use serum-free media for 3D PT models using PTECs in the method of Murphy et al. with a reasonable expectation of success.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
In the response, Applicant stated that the instant amendment to claim 1 is based on the interview held on 8/17/2021 and the subsequent advisory action mailed on 9/3/2021. The Examiner suggested amending the claims to differentiate the claimed invention from the method of bioprinting taught by Murphy. The instant amendment however does not exclude using a method of bioprinting the cells and hydrogel mixture into a 3D matrix. Regarding the argument that Murphy does not teach a tubular structure corresponding to or at least resemble human renal tubules, it is the Examiner’s position that the portion of tubular structure of the kidney tubules as taught by Murphy would read on the limitation. Even if it is not considered that the structure contemplated by Murphy is not the same as the claimed structure formed by the claimed method, it is considered that one skilled in the art would bioprint the kidney tubules since it is known in the art according to Lewis (cited in the 103 rejection).
It is known in the art that kidney tubular structure can be produced by bioprinting, and the method of bioprinting cells involves embedding the cells in a hydrogel, and the claimed hydrogel is known in the art according to the cited references, it is the Examiner’s position that the combined teachings of the cited references renders the claimed invention obvious.
The Examiner has Applicant is suggested to amend the claims to obviate the teaching of Murphy et al. For example, the instant specification discloses a step of mixing the claimed kidney cells with the claimed hydrogel at 50,000 cells per hydrogel, 4 weeks in order to form tubules (para. 46 of PGPub). 
By incorporating the above indicated limitations into claim 1, the claim rejection under 35 USC §103 based on Murphy in view of Tsurkan would be obviated.
As discussed in the new written description rejection, applicant is advised to disclose heparin in the claimed method.

 Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAEYOON KIM/Primary Examiner, Art Unit 1632